UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective Long-term capital appreciation Net asset value December 31, 2011 Class IA: $13.89 Class IB: $13.85 Total return at net asset value MSCI EAFE Growth (as of 12/31/11) Class IA shares* Class IB shares† Index (ND) 1 year –17.65% –17.90% –12.11% 5 years –15.90 –16.99 –14.84 Annualized –3.40 –3.66 –3.16 10 years 65.71 61.60 51.89 Annualized 5.18 4.92 4.27 Life 70.52 65.05 39.68 Annualized 3.62 3.40 2.25 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 30, 1998. MSCI EAFE Growth Index (ND) is an unmanaged index that measures the performance in 20 countries within Europe, Australasia, and the Far East with a greater-than-average growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT International Growth Fund 1 Report from your fund’s manager What challenged the fund’s performance during the year ended December 31, 2011? It was a year of two markets. Early in the period, as signs of global economic recovery appeared, the fund generally did well. By mid year, however, those tailwinds had shifted to headwinds, as concerns over slow growth and renewed recession fears grasped the market. A number of our positions and strategies suffered as a result, and for the year as a whole, Putnam VT International Growth Fund’s class IA shares at net asset value produced disappointingresults. What factors dampened growth across the developed and developing markets? Early in 2011, markets enjoyed strong performance as investors expected global economic recovery to progress relatively unimpeded. That situation changed, however, as sovereign debt problems worsened in Europe, and the United States saw weakening economic data. In addition, a slowdown in China began to take some of the steam out of market performance in emerging markets. While China’s growth has by no means disappeared, policymakers there are attempting to tame inflation, so the question on the minds of many is how growth and policy will play out in China in 2012. Of all these concerns, Europe’s sovereign debt crisis remains the largest component of market uncertainty. As a result, we took steps to ensure that the fund’s aggregate position in European equities was a significant underweight relative to the MSCI EAFE Growth Index. In addition, we used forward currency contracts during the period in order to hedge foreign exchangerisk. Which of the fund’s holdings detracted from performance? A major detractor was Longtop Financial Technologies, an information-technology services provider to large banks in China. We eliminated this position before year-end. The stock of Pandora, a Danish maker of moderately priced jewelry, suffered in the wake of a lower-than-expected growth report and concerns that rising silver prices would squeeze profit margins. We also sold that stock during the period. After a strong first half, shares of Rio Tinto, a large global mining company from Australia, trended downward on renewed worries about slowing growth in China and the sovereign debt crises in Europe and the United States. In addition, our underweight in Roche Holding, a Swiss pharmaceuticals giant, detracted as the company’s stock price rose on solid sales revenues and successful productivity measures. Where did the fund find more productive results? Kia Motors, a South Korean automaker, was the year’s top contributor. We believed South Korea was one of the cheapest markets in the world and that investors were overlooking Kia’s earnings potential. By the spring of 2011, Kia stock hit our price target, so we sold the position and locked in profits. CyberAgent, Japan’s biggest Internet media, advertising, and online game company, was a strong contributor as well, outperforming on the strength of the company’s successful business strategy. When CyberAgent’s share price achieved our performance expectations, we liquidated the position and took profits. Shares of Anheuser-Busch InBev also performed well, as the world’s largest brewing company saw growing sales volumes and increasing net profitability. What is your outlook for 2012? We see reasons for optimism and reasons for concern in the global economy. On the positive side, we believe the monetary tightening measures that were of concern in the large emerging markets for most of 2011 have now run their course, and signs of easing are beginning to emerge in these markets. On the negative side, we remain concerned about the near-term sovereign debt problems in most developed countries and the long-term implications (limited growth) of high levels of overall debt in those same markets. We believe statistics will show that Europe is already in recession, and we expect overall global growth will be slow in 2012. That said, we think there are two areas that could show reasonable growth over the medium term. First, we believe corporate spending will rebound, given surprisingly strong corporate balance sheets and cash flows. Second, we expect strong consumption growth in some of the emerging economies, due to high savings and rising income levels for large portions of the population. With this in mind, we will continue to focus on finding companies we think will exhibit strong growth due to these trends, while continuing to pay close attention to our valuation metrics to help ensure we are not overpaying for this growth. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Current and future portfolio holdings are subject to risk. Your fund’s manager Portfolio Manager Jeffrey B. Sacknowitz joined Putnam in 1999 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Int ernational Growth Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $5.68 $6.80 $6.41 $7.68 Ending value (after expenses) $789.20 $787.80 $1,018.85 $1,017.59 Annualized expense ratio† 1.26% 1.51% 1.26% 1.51% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT International Growth Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT International Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT International Growth Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2012 4 Putnam VT Int ernational Growth Fund The fund’s portfolio 12/31/11 COMMON STOCKS (97.3%)* Shares Value Aerospace and defense (1.7%) Embraer SA ADR (Brazil) 9,800 $247,156 European Aeronautic Defense and Space Co. NV (France) 13,674 425,415 MTU Aero Engines Holding AG (Germany) 4,927 315,252 Airlines (1.0%) AirAsia Bhd (Malaysia) 460,400 546,375 Auto components (0.6%) Apollo Tyres, Ltd. (India) 305,562 340,004 Automobiles (2.7%) Dongfeng Motor Group Co., Ltd. (China) 80,000 136,334 Fiat SpA (Italy) S 91,285 417,449 Nissan Motor Co., Ltd. (Japan) 62,300 559,177 Porsche Automobil Holding SE (Preference) (Germany) 7,227 386,755 Beverages (2.7%) Anheuser-Busch InBev NV (Belgium) 25,070 1,531,089 Biotechnology (1.7%) Biotest AG (Preference) (Germany) 5,796 298,237 Grifols SA ADR (Spain) † 122,538 677,635 Building products (0.3%) Compagnie de Saint-Gobain (France) 5,009 191,964 Chemicals (3.0%) BASF SE (Germany) 8,177 570,274 Lanxess AG (Germany) 5,788 299,459 Syngenta AG (Switzerland) † 2,053 604,234 Uralkali (Russia) 30,432 221,204 Commercial banks (6.6%) Australia & New Zealand Banking Group, Ltd. (Australia) 14,714 308,347 Banco Bradesco SA ADR (Brazil) 6,420 107,086 Barclays PLC (United Kingdom) 108,516 293,967 BNP Paribas SA (France) 7,418 290,400 China Construction Bank Corp. (China) 1,074,000 750,864 Itau Unibanco Holding SA ADR (Preference) (Brazil) 17,200 319,232 Mitsubishi UFJ Financial Group, Inc. (Japan) 36,900 156,538 Sberbank of Russia ADR (Russia) † S 50,137 493,270 Standard Chartered PLC (United Kingdom) 44,623 971,555 Communications equipment (1.3%) Nokia OYJ (Finland) 15,160 73,257 Qualcomm, Inc. 5,200 284,440 Telefonaktiebolaget LM Ericsson Class B (Sweden) 36,460 370,356 Computers and peripherals (0.9%) Lenovo Group, Ltd. (China) 526,000 349,552 SanDisk Corp. † 3,500 172,235 Construction and engineering (0.4%) Carillion PLC (United Kingdom) 49,900 232,136 Construction materials (0.7%) BBMG Corp. (China) 582,000 386,514 Diversified financial services (1.8%) ING Groep NV GDR (Netherlands) † 49,801 354,893 ORIX Corp. (Japan) 8,230 678,436 COMMON STOCKS (97.3%)* cont. Shares Value Diversified telecommunication services (0.9%) Telenet Group Holding NV (Belgium) † 13,046 $497,056 Electrical equipment (2.3%) Mitsubishi Electric Corp. (Japan) 81,000 774,465 Schneider Electric SA (France) 10,154 530,656 Electronic equipment, instruments, and components (1.6%) Hitachi, Ltd. (Japan) 34,000 178,213 Hollysys Automation Technologies, Ltd. (China) † S 30,800 256,256 Hon Hai Precision Industry Co., Ltd. (Taiwan) 77,700 212,339 Unimicron Technology Corp. (Taiwan) 227,000 266,728 Energy equipment and services (1.0%) Technip SA (France) 5,944 555,544 Food and staples retail (3.2%) Lawson, Inc. (Japan) 8,400 524,202 Olam International, Ltd. (Singapore) 299,500 489,910 WM Morrison Supermarkets PLC (United Kingdom) 150,782 762,016 Food products (4.0%) Danone (France) 13,720 861,794 Kerry Group PLC Class A (Ireland) 23,997 878,368 Nestle SA (Switzerland) 5,105 293,092 Zhongpin, Inc. (China) † 22,600 192,552 Gas utilities (0.9%) Tokyo Gas Co., Ltd. (Japan) 116,000 533,058 Health-care equipment and supplies (1.1%) Biosensors International Group, Ltd. (Singapore) † 538,000 592,826 Hotels, restaurants, and leisure (2.8%) Arcos Dorados Holdings, Inc. Class A (Argentina) 10,421 213,943 Compass Group PLC (United Kingdom) 66,777 632,273 Ctrip.com International, Ltd. ADR (China) † 8,000 187,200 Galaxy Entertainment Group, Ltd. (Hong Kong) † 140,000 254,247 Genting Bhd (Malaysia) 39,100 135,455 TUI Travel PLC (United Kingdom) 51,861 133,092 Household durables (0.5%) Pace PLC (United Kingdom) 124,447 138,564 Skyworth Digital Holdings, Ltd. (China) 454,000 158,180 Household products (0.6%) Reckitt Benckiser Group PLC (United Kingdom) 7,269 358,204 Independent power producers and energy traders (0.2%) China WindPower Group, Ltd. (China) † 2,680,000 100,290 Industrial conglomerates (2.5%) Rheinmetall AG (Germany) 5,223 231,406 Siemens AG (Germany) 7,559 722,947 Tyco International, Ltd. 9,600 448,416 Insurance (3.4%) AIA Group, Ltd. (Hong Kong) 65,800 205,087 Ping An Insurance (Group) Co. of China, Ltd. (China) 71,500 472,850 Prudential PLC (United Kingdom) 76,035 749,210 Swiss Re AG (Switzerland) † 9,562 486,980 Internet and catalog retail (1.4%) Rakuten, Inc. (Japan) 735 790,464 Putnam VT International Growth Fund 5 COMMON STOCKS (97.3%)* cont. Shares Value Internet software and services (2.6%) Baidu, Inc. ADR (China) † 5,500 $640,585 Telecity Group PLC (United Kingdom) † 37,608 376,684 Tencent Holdings, Ltd. (China) 21,400 430,955 Machinery (2.3%) Asahi Diamond Industrial Co., Ltd. (Japan) 22,200 267,702 Fiat Industrial SpA (Italy) † 74,128 631,571 Invensys PLC (United Kingdom) 39,359 128,337 Jain Irrigation Systems, Ltd. (India) 87,087 141,917 Metso Corp. OYJ (Finland) 3,690 135,978 Media (4.1%) British Sky Broadcasting Group PLC (United Kingdom) 48,533 551,498 Kabel Deutschland Holding AG (Germany) † 6,143 310,867 Media Nusantara Citra Tbk PT (Indonesia) 4,515,000 652,168 Pearson PLC (United Kingdom) 14,916 279,341 WPP PLC (Ireland) 49,367 515,554 Metals and mining (5.1%) ArcelorMittal (France) 5,753 104,967 BHP Billiton, Ltd. (Australia) 3,103 109,532 First Quantum Minerals, Ltd. (Canada) 4,800 94,469 Fortescue Metals Group, Ltd. (Australia) 47,595 208,523 Rio Tinto, Ltd. (Australia) 25,911 1,603,733 Xstrata PLC (United Kingdom) 26,989 406,424 Zijin Mining Group Co., Ltd. (China) 888,000 334,973 Multiline retail (0.6%) PPR SA (France) 2,180 311,769 Multi-utilities (0.7%) Centrica PLC (United Kingdom) 89,008 399,477 Oil, gas, and consumable fuels (7.9%) BG Group PLC (United Kingdom) 55,691 1,187,740 Canadian Natural Resources, Ltd. (Canada) 19,500 730,233 Gazprom OAO ADR (Russia) 47,700 509,484 Inpex Corp. (Japan) 101 635,147 Origin Energy, Ltd. (Australia) 8,200 111,438 Royal Dutch Shell PLC Class A (United Kingdom) 15,179 558,020 Tullow Oil PLC (United Kingdom) 33,022 717,791 Pharmaceuticals (6.3%) Astellas Pharma, Inc. (Japan) 21,000 853,269 Bayer AG (Germany) 1,878 120,066 Mitsubishi Tanabe Pharma (Japan) 51,500 814,440 Roche Holding AG (Switzerland) 2,198 371,720 Sanofi (France) 8,333 609,734 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 19,538 788,554 Real estate management and development (0.6%) LSR Group OJSC GDR (Russia) 39,272 132,370 Mitsui Fudosan Co., Ltd. (Japan) 14,000 203,751 Road and rail (0.7%) Hitachi Transport System, Ltd. (Japan) 11,400 195,647 Localiza Rent a Car SA (Brazil) 13,200 181,166 Semiconductors and semiconductor equipment (2.9%) Advanced Micro Devices, Inc. † 32,500 175,500 First Solar, Inc. † S 6,457 217,988 COMMON STOCKS (97.3%)* cont. Shares Value Semiconductors and semiconductor equipment cont. Novellus Systems, Inc. † S 4,788 $197,697 Samsung Electronics Co., Ltd. (South Korea) 625 574,079 Spreadtrum Communications, Inc. ADR (China) 5,900 123,192 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 70,000 175,055 Ultratech, Inc. † 7,200 176,904 Software (1.8%) Konami Corp. (Japan) 18,700 559,360 SAP AG (Germany) 8,585 453,917 Specialty retail (1.6%) Cia Hering (Brazil) 19,200 334,128 GOME Electrical Appliances Holdings, Ltd. (China) 608,000 141,340 Kingfisher PLC (United Kingdom) 113,259 440,322 Textiles, apparel, and luxury goods (1.5%) Christian Dior SA (France) 5,909 698,407 Stella International Holdings, Ltd. (Hong Kong) 74,000 160,766 Thrifts and mortgage finance (0.3%) LIC Housing Finance, Ltd. (India) 39,137 162,839 Tobacco (3.8%) British American Tobacco (BAT) PLC (United Kingdom) 26,901 1,275,526 Imperial Tobacco Group PLC (United Kingdom) 5,834 220,524 Japan Tobacco, Inc. (Japan) 136 639,246 Trading companies and distributors (1.0%) Mitsui & Co., Ltd. (Japan) 35,300 547,967 Wireless telecommunication services (1.7%) NTT DoCoMo, Inc. (Japan) 245 450,135 Vodafone Group PLC (United Kingdom) 176,939 491,241 Total common stocks (cost $56,014,849) INVESTMENT COMPANIES (0.7%)* Shares Value Market Vectors Gold Miners ETF 7,294 $375,130 Total investment companies (cost $449,391) CONVERTIBLE BONDS AND NOTES (0.5%)* Principal amount Value TUI Travel PLC cv. sr. unsec. unsub. bonds 6s, 2014 (United Kingdom) GBP 200,000 $270,232 Total convertible bonds and notes (cost $268,530) U.S. TREASURY OBLIGATIONS (0.2%)* Principal amount Value U.S. Treasury Notes 1.000% 3/31/12 i $120,000 $120,581 Total U.S. treasury obligations (cost $120,581) SHORT-TERM INVESTMENTS (4.4%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% d 1,324,899 $1,324,899 Putnam Money Market Liquidity Fund 0.05% e 527,854 527,854 SSgA Prime Money Market Fund 0.08% P 40,000 40,000 U.S. Treasury Bills with an effective yield of 0.085%, October 18, 2012 $68,000 67,954 U.S. Treasury Bills with effective yields ranging from 0.087% to 0.096%, August 23, 2012 ## 362,000 361,836 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.072%, July 26, 2012 ## 170,000 169,946 Total short-term investments (cost $2,492,420) Total investments (cost $59,345,771) 6 Putnam VT Int ernational Growth Fund Key to holding’s currency abbreviations GBP British Pound Key to holding’s abbreviations ADR American Depository Receipts ETF Exchange Traded Fund GDR Global Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011. * Percentages indicated are based on net assets of $56,244,584. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $608,661 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 20.5% Canada 1.5% Japan 16.6 Israel 1.4 China 8.2 Malaysia 1.2 France 8.1 Spain 1.2 Germany 6.6 Taiwan 1.2 United States 5.6 Indonesia 1.2 Australia 4.1 India 1.1 Belgium 3.6 Hong Kong 1.1 Switzerland 3.1 South Korea 1.0 Ireland 2.5 Sweden 0.7 Russia 2.4 Netherlands 0.6 Brazil 2.1 Other 0.6 Singapore 1.9 Total 100.0% Italy 1.9 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $87,570,342) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 1/18/12 $2,248,630 $2,243,464 $(5,166) British Pound Buy 1/18/12 379,197 383,773 (4,576) Canadian Dollar Sell 1/18/12 262,783 262,874 91 Euro Buy 1/18/12 5,633,834 5,874,051 (240,217) Norwegian Krone Sell 1/18/12 206,200 213,056 6,856 Swedish Krona Buy 1/18/12 1,164,045 1,186,710 (22,665) Swiss Franc Buy 1/18/12 738,383 757,702 (19,319) Barclays Bank PLC Australian Dollar Buy 1/18/12 141,433 141,075 358 British Pound Sell 1/18/12 1,912,134 1,935,478 23,344 Canadian Dollar Buy 1/18/12 652,246 652,518 (272) Euro Sell 1/18/12 755,648 787,575 31,927 Hong Kong Dollar Sell 1/18/12 234,035 234,007 (28) Japanese Yen Sell 1/18/12 39,882 39,541 (341) Norwegian Krone Buy 1/18/12 11,582 11,931 (349) Swedish Krona Buy 1/18/12 132,354 134,552 (2,198) Swiss Franc Sell 1/18/12 742,323 761,708 19,385 Citibank, N.A. Australian Dollar Buy 1/18/12 242,019 241,432 587 British Pound Buy 1/18/12 1,502,347 1,520,600 (18,253) Canadian Dollar Sell 1/18/12 791,193 791,989 796 Danish Krone Buy 1/18/12 1,041,631 1,082,861 (41,230) Euro Sell 1/18/12 1,863,491 1,941,651 78,160 Hong Kong Dollar Sell 1/18/12 445,023 444,962 (61) Norwegian Krone Sell 1/18/12 242,266 249,615 7,349 Putnam VT International Growth Fund 7 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $87,570,342) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Singapore Dollar Sell 1/18/12 $143,628 $141,348 $(2,280) Swedish Krona Sell 1/18/12 169,787 172,631 2,844 Swiss Franc Buy 1/18/12 95,626 98,164 (2,538) Credit Suisse AG Australian Dollar Buy 1/18/12 241,712 243,959 (2,247) British Pound Sell 1/18/12 1,515,391 1,533,783 18,392 Canadian Dollar Sell 1/18/12 983,717 984,213 496 Euro Sell 1/18/12 2,088,969 2,177,393 88,424 Japanese Yen Buy 1/18/12 2,735,202 2,711,680 23,522 Norwegian Krone Buy 1/18/12 437,804 451,188 (13,384) Swedish Krona Buy 1/18/12 135,156 137,394 (2,238) Swiss Franc Sell 1/18/12 624,654 644,839 20,185 Deutsche Bank AG Australian Dollar Buy 1/18/12 176,255 175,534 721 Canadian Dollar Buy 1/18/12 582,380 582,605 (225) Euro Buy 1/18/12 1,303,033 1,357,837 (54,804) Swedish Krona Buy 1/18/12 396,655 403,411 (6,756) Swiss Franc Buy 1/18/12 308,174 315,261 (7,087) Goldman Sachs International Australian Dollar Sell 1/18/12 54,633 54,504 (129) British Pound Buy 1/18/12 435,409 440,691 (5,282) Euro Sell 1/18/12 4,487,678 4,690,478 202,800 Japanese Yen Sell 1/18/12 1,726,756 1,712,728 (14,028) Norwegian Krone Buy 1/18/12 275,507 283,549 (8,042) Swedish Krona Buy 1/18/12 167,246 170,081 (2,835) HSBC Bank USA, National Association Australian Dollar Buy 1/18/12 1,798,598 1,792,651 5,947 British Pound Buy 1/18/12 1,611,976 1,631,540 (19,564) Euro Buy 1/18/12 1,053,221 1,098,221 (45,000) Hong Kong Dollar Sell 1/18/12 173,531 173,519 (12) Norwegian Krone Buy 1/18/12 578,039 595,793 (17,754) Swiss Franc Sell 1/18/12 124,377 127,494 3,117 JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/18/12 1,978,325 1,973,837 4,488 British Pound Buy 1/18/12 2,724,256 2,761,461 (37,205) Canadian Dollar Sell 1/18/12 442,746 443,296 550 Euro Sell 1/18/12 4,305,691 4,487,382 181,691 Hong Kong Dollar Sell 1/18/12 877,594 877,712 118 Japanese Yen Buy 1/18/12 1,485,528 1,472,715 12,813 Norwegian Krone Buy 1/18/12 727,634 749,712 (22,078) Singapore Dollar Sell 1/18/12 10,947 11,093 146 Swedish Krona Sell 1/18/12 139,440 141,794 2,354 Swiss Franc Buy 1/18/12 2,238,895 2,298,116 (59,221) Royal Bank of Scotland PLC (The) Australian Dollar Sell 1/18/12 342,400 342,194 (206) British Pound Sell 1/18/12 580,131 585,157 5,026 Canadian Dollar Buy 1/18/12 108,626 108,662 (36) Euro Sell 1/18/12 1,929,892 2,011,359 81,467 Japanese Yen Sell 1/18/12 1,937,843 1,920,898 (16,945) Swedish Krona Buy 1/18/12 45,522 46,322 (800) Swiss Franc Sell 1/18/12 285,173 292,828 7,655 8 Putnam VT Int ernational Growth Fund FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $87,570,342) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 1/18/12 $1,435,978 $1,429,712 $6,266 Canadian Dollar Buy 1/18/12 1,503,002 1,502,978 24 Euro Buy 1/18/12 545,961 568,882 (22,921) Norwegian Krone Sell 1/18/12 409,192 421,542 12,350 Swedish Krona Buy 1/18/12 21,621 21,961 (340) UBS AG Australian Dollar Sell 1/18/12 1,064,474 1,061,138 (3,336) British Pound Sell 1/18/12 3,339,170 3,379,784 40,614 Canadian Dollar Sell 1/18/12 563,148 563,603 455 Euro Buy 1/18/12 3,085,109 3,215,055 (129,946) Israeli Shekel Sell 1/18/12 428,263 435,219 6,956 Norwegian Krone Sell 1/18/12 673,669 693,799 20,130 Swedish Krona Sell 1/18/12 78,556 79,874 1,318 Swiss Franc Buy 1/18/12 1,028,986 1,055,339 (26,353) Westpac Banking Corp. Australian Dollar Sell 1/18/12 2,069,005 2,060,057 (8,948) British Pound Sell 1/18/12 49,845 50,446 601 Canadian Dollar Sell 1/18/12 394,664 395,267 603 Euro Buy 1/18/12 3,164,453 3,297,522 (133,069) Japanese Yen Sell 1/18/12 18,162 18,012 (150) Total Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $735,271 $8,144,026 $— Consumer staples 192,552 7,833,971 — Energy 1,239,717 3,765,680 — Financials 426,318 6,711,357 — Health care 1,466,189 3,660,292 — Industrials 876,738 6,019,735 — Information technology 2,244,797 4,020,495 — Materials 315,673 4,628,633 — Telecommunication services — 1,438,432 — Utilities — 1,032,825 — Total common stocks — Convertible bonds and notes — 270,232 — Investment companies 375,130 — — U.S. Treasury Obligations — 120,581 — Short-term investments 567,854 1,924,635 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(99,508) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 9 Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value, including $1,283,004 of securities on loan (Note 1): Unaffiliated issuers (identified cost $57,493,018) $56,158,380 Affiliated issuers (identified cost $1,852,753) (Notes 1 and 6) 1,852,753 Cash 13,918 Foreign currency (cost $2,285) (Note 1) 2,273 Dividends, interest and other receivables 103,504 Receivable for shares of the fund sold 495 Unrealized appreciation on forward currency contracts (Note 1) 920,926 Total assets Liabilities Payable for investments purchased 68,982 Payable for shares of the fund repurchased 43,084 Payable for compensation of Manager (Note 2) 36,078 Payable for investor servicing fees (Note 2) 785 Payable for custodian fees (Note 2) 20,855 Payable for Trustee compensation and expenses (Note 2) 68,300 Payable for administrative services (Note 2) 148 Payable for distribution fees (Note 2) 3,745 Unrealized depreciation on forward currency contracts (Note 1) 1,020,434 Collateral on certain derivative contracts, at value (Note 1) 160,581 Collateral on securities loaned, at value (Note 1) 1,324,899 Other accrued expenses 59,774 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $106,244,904 Undistributed net investment income (Note 1) 915,391 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (49,479,788) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (1,435,923) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $38,885,311 Number of shares outstanding 2,800,009 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $13.89 Computation of net asset value Class IB Net assets $17,359,273 Number of shares outstanding 1,253,194 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $13.85 The accompanying notes are an integral part of these financial statements. 10 Putnam VT Int ernational Growth Fund Statement of operations Year ended 12/31/11 Investment income Dividends (net of foreign tax of $131,365) $1,584,235 Interest (including interest income of $442 from investments in affiliated issuers) (Note 6) 3,677 Securities lending (Note 1) 84,273 Total investment income Expenses Compensation of Manager (Note 2) 660,918 Investor servicing fees (Note 2) 72,072 Custodian fees (Note 2) 52,672 Trustee compensation and expenses (Note 2) 5,510 Administrative services (Note 2) 2,125 Distribution fees — Class IB (Note 2) 55,402 Auditing 59,177 Other 34,073 Fees waived and reimbursed by Manager (Note 2) (11,269) Total expenses Expense reduction (Note 2) (15,222) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 427,814 Net realized gain on swap contracts (Note 1) 32,445 Net realized gain on foreign currency transactions (Note 1) 889,414 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (812,043) Net unrealized depreciation of investments and swap contracts during the year (13,890,382) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Decrease in net assets Operations: Net investment income $756,727 $586,615 Net realized gain on investments and foreign currency transactions 1,349,673 7,343,037 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (14,702,425) 448,596 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,315,933) (1,686,506) Class IB (538,418) (736,639) Increase in capital from settlement payments (Note 7) 6,061 — Decrease from capital share transactions (Note 4) (8,596,697) (11,823,395) Total decrease in net assets Net assets: Beginning of year 79,285,596 85,153,888 End of year (including undistributed net investment income of $915,391 and $1,101,299, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA 12/31/11 .19 (3.15) (.43) — f 1.24 1.14 112 12/31/10 .13 1.80 (.49) — 1.23 .84 148 12/31/09 .19 4.19 (.23) .02 g 1.14 1.50 185 12/31/08 .37 (9.05) (.31) .07 h,i 1.10 2.25 135 12/31/07 .21 2.25 (.21) — 1.11 1.06 107 Class IB 12/31/11 .15 (3.15) (.39) — f 1.49 .90 112 12/31/10 .09 1.79 (.44) — 1.48 .61 148 12/31/09 .13 4.21 (.18) .02 g 1.39 1.08 185 12/31/08 .33 (9.01) (.25) .07 h,i 1.35 2.00 135 12/31/07 .16 2.24 (.17) — 1.36 .82 107 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/11 0.02% 12/31/10 0.01 12/31/09 0.16 12/31/08 0.08 12/31/07 0.06 f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and General American Life Insurance Co., which amounted to $0.02 per share outstanding as of August 17, 2009. h Reflects a non-recurring reimbursement pursuant to a settlement between The Hartford Financial Services Group and the Attorney Generals of New York State, Illinois and Connecticut which amounted to $0.06 of the fund’s weighted average number of shares outstanding for the year ended December 31, 2008. i Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to $0.01 per share based on weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. 12 Putnam VT Int ernational Growth Fund Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT International Growth Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks long-term capital appreciation by investing primarily in common stocks of companies of any size in established and emerging markets outside the United States, with a focus on growth stocks. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject Putnam VT Int ernational Growth Fund 13 to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. E) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $100,000 on total return swap contracts for the reporting period. F) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $349,692 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debtsecurities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with eachcounterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $662,159 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $304,859. G) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $1,283,004 and the fund received cash collateral of $1,324,899. H) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. I) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. J) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a short-term capital loss carryover of $49,170,566 available to the extent allowed by the Code to offset future net 14 Putnam VT Int ernational Growth Fund capital gain, if any. This capital loss carryover will expire on December 31, 2016. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. K) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions and foreign currency gains and losses. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $911,716 to increase undistributed net investment income and $6,070 to decrease paid-in-capital, with a increase to accumulated net realized losses of $905,646. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $4,365,755 Unrealized depreciation (6,009,615) Net unrealized depreciation (1,643,860) Undistributed ordinary income 859,227 Capital loss carryforward (49,170,566) Cost for federal income tax purposes $59,654,993 L) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. M) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 39.3% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion and 0.845% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $11,269 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $38 under the expense offset arrangements and by $15,184 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $43, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $78,878,830 and $87,795,526, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Putnam VT Int ernational Growth Fund 15 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 176,868 $2,829,217 164,238 $2,551,012 90,955 $1,494,845 49,606 $776,387 Shares issued in connection with reinvestment of distributions 75,068 1,315,933 107,971 1,686,506 30,732 538,418 47,190 736,639 251,936 4,145,150 272,209 4,237,518 121,687 2,033,263 96,796 1,513,026 Shares repurchased (607,573) (9,848,107) (702,105) (10,627,620) (304,877) (4,927,003) (454,449) (6,946,319) Net decrease Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $920,926 Payables $1,020,434 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Swaps Total Foreign exchange contracts $906,852 $— $906,852 Equity contracts — 32,445 $32,445 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments\ Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Swaps Total Foreign exchange contracts $(798,726) $— $(798,726) Equity contracts — (2,311) (2,311) Total Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $442 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $21,230,027 and $20,702,173, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $4,728 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $1,333 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 9 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 16 Putnam VT Int ernational Growth Fund Federal tax information (Unaudited) For the reporting period, interest and dividends from foreign countries were $1,713,597 or $0.42 per share (for all classes of shares). Taxes paid to foreign countries were $133,611 or $0.03 per share (for all classes of shares). Putnam VT Int ernational Growth Fund 17 18 Putnam VT Int ernational Growth Fund The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Int ernational Growth Fund 19 This page intentionally left blank. 20 Putnam VT Int ernational Growth Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Investment Sub-Advisor Legal Counsel Robert E. Patterson The Putnam Advisory Company, LLC Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT International Growth Fund 21 This report has been prepared for the shareholders H514 of Putnam VT International Growth Fund. 272243 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
